Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146766 & (12)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146766
                                                                   COA: 314000
                                                                   Oakland CC: 1997-151190-FC
  ALLEN A. LOVE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend the application is GRANTED. The
  application for leave to appeal the January 31, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant’s motion for relief from judgment
  is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2013
         s0722
                                                                              Clerk